Buchanan, J.,
dissenting. In January, 1854, Theobald Koenig sold to his father-in-law, the defendant, a house in Covington, parish of St. Tammany, for the ostensible price of five hundred dollars, in a note of the vendee to the order of the vendor, payable two years'after date.
In March, 1854, two months after this sale, Koenig sued his creditors, in the Third District Court of New Orleans, for a respite, which being refused him, his proceedings were converted into a surrender, and the plaintiff was appointed syndic. He brought this action in August, 1854, within one year after the sale, to annul the same, as made in fraud of Koenig's creditors.
This action is based upon the Articles 1965, 1984 and 1989 of the Civil Code, and upon the 10th section of the Act of 1840, (Bullard So Curry, 474,) reenacted in 1855, page 435, section 21.
By those statutes there is a presumption of fraud, which throws the burden of proof on the defendaut to establish the validity and good faith of the sale. He has offered no proof whatever on the subject. The suit was tried in June, 1855, when the note, pretended to have been given for the price by defendant to the insolvent Koenig, had but a few months to run. The existence of the note at that time should at least have been established. If it was in existence, and in the hands of a third holder for value, it is more than probable that it would have made its appearance. If it was still in the hands of Koenig, it belonged to his creditors, represented by plaintiff.
*496The circumstance of Koenig not having put the note on his bilan, corroborates the lega?, presumption of fraud and simulation in this contract.
Again, Koenig has remained in possession since the sale. He was seen superintending the shingling of the roof a few days before the trial. This also «reates a legal presumption of fraud, which throws the burden of proof upon (the defendant. O. O. 1915, 2456.
The case of Duplessis v. Boutté, 11 L. R., has no application adverse to plaintiff in this suit. That was an intervention of a syndic in an action of partition, claiming that the interest of defendant in the property to be divided had passed to his creditors. The syndic prevailed although many years had ■elapsed.
This suit is also a revendication of property which belonged to creditors, and should have been surrendered. It is not at all a proceeding under the sections of the Act of 18X7, reenacted in 1855, which have been cited, and the proceeding by opposition to the discharge of an insolvent debtor under those statutes ■does not exclude the direct revocatory action given by the Code and the statute of 1840, also reenacted in 1855.
I therefore think the judgment should be reversed.
•Spoeford, J., concurs in this opinion.